JOHNSON, J.
The pleadings, evidence, argument and contentions in this case are identical with the allegations, contentions, evidence and proceedings in the case of Moore v. Diehm et al., 200 Okla. 664, 199 P. 2d 218, except this action is by R. L. Beier against Neis Moore and E. M. Ramsey seeking to recover the purchase price of three (3) head of cattle, whereas in Moore v. Diehm et al., supra, Diehm was seeking to recover from Moore and Ramsey the purchase price of fifteen (15) head of cattle. The facts of this case being essentially the same as those in the Diehm case, supra, the rules of law there applied are applicable here.
Affirmed.